Order granting motion for peremptory mandamus order revoking cancellation» of permit issued to petitioner for the construction of a greenhouse unanimously affirmed, with ten dollars costs and disbursements. Paragraph 12 of the petition alleges and it is not denied that a greenhouse existed upon the premises in question. The new greenhouse sought to be erected cannot be presumed to be intended to be devoted to business or commercial use. If an attempt be made to devote a lawfully erected structure to a prohibited use, that use may be prevented in an appropriate proceeding. Present — Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ.